DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is in response to communication(s) received on 11/3/21.  Claim(s) 1, 9, 23, and 28 is/are amended, claim(s) 22 and 26 is/are cancelled, and applicant states support can be found at instant specification [0077, 0085, 00118, 00124].  Therefore, Claims 1-2, 4-5, 9-10, 12-17, 23, 25, and 27-28 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 11/3/21, with respect to rejections under 35 USC 101 for claim(s) 1-2, 4-5, 9-10, 12-17, 23, 25, and 27-28 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-16.
The Examiner respectfully disagrees because the claims are directed towards organizing human activity (business relations) such as a separate business entity executing a task from a user or another business (B2B or B2C).
The use of a computer (the additional elements) does not provide a practical application. The computer is recited at the apply it level, because it takes in user data and analyzes it to make an estimation (not generate additional information).  It is not a general link to the technology because it does not actually affects the steps of the method (i.e., it is just a field of use.  It is insignificant extra solution activity, because it is not actually part of the solution but just used to apply the solution (apply it).
The claims here are not like those the Federal Circuit (Court) found patent eligible in McRO because the patent claims here do not address problems unique to claimed rules that enable automation of specific animation tasks that previously could not be automated.  Additionally, the McRO court discusses the absence of preemption in determining that the claimed invention was not "directed to" a judicial exception. Other decisions, however, do not consider the absence of preemption as conferring patent eligibility (e.g., Synopsys, Fair Warning, Intellectual Ventures v. Symantec, Sequenom, and OIP). Furthermore the test is not preemption but the two step alice test.
Additionally, the instant claims do not appear to improve the functioning of a computer or transform data and instead a) data is estimated to generate a task based 

The amended rejection is not based on Berkheimer 2106.05(d) “well understood, routine, and conventional” and instead Examiner relied on 2106.05(f) “apply it.  Examiner relied on “apply it” because of item (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process of 2106.05(f).
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 11/3/21, with respect to rejections under 35 USC 103 for claim(s) 1-2, 4-5, 9-10, 12-17, 23, 25, and 27-28 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 16-19.
The Examiner respectfully disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Berner and Garg teach the amended estimating step.
The selecting limitation is essentially the same as the previous determining limitation.  The minor differences are required interactions which is the previous determining source that is to be used for executing the task.  Furthermore required interaction is not defined.
Bernier teaches dispatching limitation by the act of exporting.
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4-5, 9-10, 12-17, 23, 25, and 27-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for claim(s) 1, 9, and 23, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 9 and 23 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to automatically generating and completing a task.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: constructing a person centric space by cross-linking data that is retrieved from a private space associated with a person and data that is retrieved from a semi-private space associated with the person and/or a public space based on information associated with the private space;
estimating, based on an input from the person and information retrieved from a personal intent space having multiple possible intents associated with the person determined based on online activities of the person, an intent, of the multiple possible intents, of the person associated with the input;
automatically creating, based on a machine trained model, a task based on the input and the intent, wherein the task comprises a plurality of task actions, each of which characterizes an operation that is to be performed to achieve the task; and
each task action,
selecting, based on required interactions with sources to execute the task action, one source from the person-centric space or outside of the person-centric space for executing the task action, and
dispatching the task action to the selected source for execution.
Claim 9 and 23: the same analysis as claim(s) 1.
Claim(s) 2, 4-5, 10, 12-17, 22, and 25-28 further define the abstract idea of claim(s) 1, 9, and 23 with additional steps to a) store data, utilize understanding model, 

The abstract idea covers a method of organizing human activity (business relations) such as because the invention is directed to (see instant specification [0093, 00112] ) a task that a) is based on input from a user, b) is created by a system, and c) after being created is sent to a separate business entity from the system so that the task can be executed by the separate business entity (B2B or B2C).  The separate entity is selected from a constructed person centric space and the task is created by a machine trained model that uses the user input and estimated intent.  Additionally the estimating and constructing (cross-linking) step could be done in the mind thus a mental process.  The dependent claims further define the abstract idea with additional steps to a) store data, utilize understanding model, and construct a person centric space and/or b) further define the inputs, task creation, selection of data sources, contextual information, and estimating

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [00144]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Regarding the independent claims and claim(s) (14 and 16) there is no indication in the specification (see instant specification [0074, 0080-0081] ), nor does Appellant direct to any indication, that the claimed use of a machine trained model involves  see MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4-5, 9-10, 12-17, 23, 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al. (US 2013/0247055 A1) in view of Iyengar et al. (US 2005/0038814 A1), Harris et al. (US 2013/0290234 A1), and Garg et al. (US 2015/0178283 A1).

Regarding claim 1 (currently amended), Berner teaches a method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network [see at least Figs. 1, 2, and 6 and [0038, 0052-0056, 0039-0040] for a computer with modules] for generating and processing a task, the method comprising:
data that is retrieved from a private space associated with a person and data that is retrieved from a semi-private space associated with the person and/or a public space based on information associated with the private space [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0004-0005],
see at least Fig. 5 and [0038, 0048] for input sources 102 which are a website (public) and social network (semi-private) and input sources 502 including social networks, banks (private), and email (private) ];
estimating, based on an input from the person and information of the user, an intent of the person associated with the input [see at least Fig. 2 #202 and [0039] receive and monitor input to analyze the events and activities associated with them “the monitoring module 204 may monitor the multiple input sources 202, analyzing the events and activities associated with them. The inputs that may be received by the monitoring module 204 from the multiple input sources 202 may be analyzed by the task identification sub-module 206 of the monitoring module 204 to identify the one or more actionable tasks.”; [0028] where the received input (of [0039] ) is from users and the received input defines preferences via input sources, where the input sources include mobile phone or social network (online interactions); [0027] an example of estimation of ([0039]) is estimate airfare actions based on previous user actions (information related to the input, where input is air travel) and information/knowledge of the user (to-do’s, current location, and user’s preferences which is other data or information of the user); [0023] user actions including transaction; [0020] profile data (personal intent space) may be used to create tasks];
automatically creating a task based on the input and the intent [see at least [0046] for “At operation 414, the one or more automatically executable tasks that can be executed without further user involvement based on the predetermined execution , wherein the task comprises a plurality of task actions, each of which characterizes an operation that is to be performed to achieve the task {dividing the task into a plurality of task actions, each of which characterizes an operation that is to be performed to achieve the task; and - claim 23} [see at least [0018] for “Based on the one or more actionable tasks, one or more automatically executable tasks may be automatically created by the system, which may be executed by a user or by another system user on behalf of the user.” ]; and
for each task action, selecting, based on required interactions with sources to execute the task action, one source from the person-centric space or outside of the person-centric space for executing the task action [the limitation is interpreted based on broadest reasonable interpretation of instant specification [00118-00127] to mean determine one of the person-centric space and a first information space that is to be used for executing the task action,
then see at least [0029-0031] for at least one resource (“external software application”) of many for executing the action is used (determined) based on a parameter (“Information associated with the one or more automatically executable tasks”) of the action such as “display[ing] at a specific date and time” the “information , and
displacing the task action to the selected source for execution [see at least [0046] predetermined automatic operations “At operation 414, the one or more automatically executable tasks that can be executed without further user involvement based on the predetermined execution criteria may be identified, and then executed without a further user action by the execution module 208 at operation”; [0029-0031] export (displace) task to external application (selected source) for predetermined automatic execution “In the same or other embodiments, the automatically executable tasks to be exported to the external application may be pre-selected by the user, both individually or as a type or category. For example, the user may be able to notify the connections of the user in the one or more social networks about an upcoming trip that has been scheduled using the system.” ].

Berner doesn’t/don’t explicitly teach but Iyengar discloses
constructing a person centric space by cross linking data that is retrieved from a plurality of spaces [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0056, 0087],
see at least Fig 1, 2, 6a, and 7-8 and [0025, 0027, 0056, 0064-0065] for a server (person centric system) that generates a new data source (person centric space) such as the results of a query (which cross links data from various sources external to the server) and has the ability to store or generate data such as a query thus creating a new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berner with Iyengar to include the limitation(s) above as disclosed by Iyengar.  Doing so would help clarify and expand data sources available.

Berner in view of with Iyengar doesn’t/don’t explicitly teach but Harris discloses creating, based on a machine trained model, a task based on an input [see at least Fig. 2A and [0130, 0132-0134] model (intelligent terminal 210) is trained based on previous task status to create a new task; [0130] a model could also be defined as “variety of components, such as the rules engine 230, performance feedback engine 240, analytics engine 220, learning engine 210, and/or the like”; Fig. 2A and [0095, 0134] the model receives the task creation request based on service request 206A (user input); [0087, 0138] autonomous actions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berner in view of Iyengar with Harris to include the limitation(s) above as disclosed by Harris.  Doing so would help clarify and expand the task creation which improves the services that can be provided to users such as perform tasks that are not preprogrammed [see at least Harris [0096-0097; 0130, 0133-0134] ].

information retrieved from personal intent space having multiple possible intents associated with the person determined based on online activities of the person, and an intent, of the multiple possible intents, of the person [see at least [0037] a) a user’s (the person) social networking (online activities) profile (personal intent space) that contains user characteristics (multiple possible intents) and b) social networking data being accessed by a third party thus information retrieved from a personal intent space “A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. Interest information may include interests related to one or more categories. Categories may be general or specific.”;
where the profile and user preferences within the profile above are analogous to the profile and user preferences of Berner [0020] profile data may be used to create tasks; [0027] an example of estimation of ([0039]) is estimate airfare actions based on previous user actions (information related to the input, where input is air travel) and information/knowledge of the user (to-do’s, current location, and user’s preferences which is other data or information of the user); [0023] user actions including transaction].
the limitation(s) above as disclosed by Garg.  Doing so would help clarify and expand the task creation by a) further explaining that profile information is social networking profile information and b) profile information is useful in creating a task because it includes at least user intent (user preferences) [see at least Garg [0037] ].

Regarding claim(s) 9 and 23, the claim(s) recite(s) analogous limitations to claim(s) 6 above and is therefore rejected on the same premise.


Regarding claim(s) 2 and 10, modified Berner teaches the method of claim 1, wherein the input relates to at least one of:
a question from the person; a query from the person; an event associated with the person; a known behavior pattern of the person; and an organized group of information [see at least Berner for an event associated with the person; a known behavior pattern of the person; and an organized group of information; for ex [0046] for “At operation 414, the one or more automatically executable tasks that can be executed without further user involvement based on the predetermined execution criteria may be identified, and then executed without a further user action by the execution module 208 at operation”; Fig. 1, #102 and [0024, 0025] for “The one or more automatically executable tasks may be created based on the contents of a mobile telephone (a telephone call history) or some other mobile device of the user. For example, the 

Regarding claim(s) 4 and 12, modified Berner teaches the method of claim 1, wherein the task is created with one or more conditions indicative of when the task is to be completed [see at least Berner [0026, 0029-0031] for tasks, such as showing a user data, completed at a specified time and/or date].

Regarding claim(s) 5 and 13, modified Berner teaches the method of claim 1, further comprising:
storing the task [see at least Berner [0054] for storing data such as tasks] so that it can be triggered for execution at a later time [see at least Berner [0026, 0029-0031] for tasks, such as showing a user data, completed at a specified time and/or date].

Regarding claim(s) 14 and 16, modified Berner teaches the method of claim 1.

Modified Berner doesn’t/don’t explicitly teach but Harris discloses wherein automatically creating a task further comprises:
obtaining a task understanding model [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ]; and
analyzing the input based on the intent and the task understanding model to determine a goal of the task [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Berner with Harris to include the limitation(s) above as disclosed by Harris.  Doing so would help expand the services that can be provided to users [see at least Harris [0096-0097] ].

Regarding claim(s) 15 and 17, modified Berner teaches the method of claim 14.

Modified Berner doesn’t/don’t explicitly teach but Harris discloses wherein automatically creating a task further comprises:
obtaining a task template [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ];
and creating the task based on the goal of the task and the task template [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Berner with Harris to include the limitation(s) above as disclosed by Harris.  Doing so would help expand the services that can be provided to users [see at least Harris [0096-0097] ].

Regarding claim 25, modified Berner teaches the method of claim 1, and Berner teaches wherein the estimating is further based on contextual information associated with the input and/or the person [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0076, 0078, 0091-0092] as collect contextual information: in response to user input and/or from a particular data source,


Regarding claim(s) 27, modified Berner teaches the method of claim 25, and Berner teaches wherein the contextual information includes at least one of. a location of the person, demographic information of the person, and information related to a type of device operated by the person [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0076, 0078, 0091-0092] as collect contextual information: in response to user input and/or from a particular data source,
then see at least [0027] based on data about the user which is obtained from a data source perform a task, where the data is location of the person].

Regarding claim(s) 28 (currently amended), modified Berner teaches the method of claim 1, and Berner teaches wherein the estimating is further based on tracked transactions of general population or people similar to the person with the person-centric space [the limitation is interpreted as wherein … based on tracked online interactions of a) general population or b) people … person-centric space,
Examiner notes people similar to the person is not defined in instant specification [0077],
then see at least Fig. 2 #202 and [0039] receive and monitor input to analyze the events and activities associated with them “the monitoring module 204 may monitor the multiple input sources 202, analyzing the events and activities associated with them. The inputs that may be received by the monitoring module 204 from the multiple input sources 202 may be analyzed by the task identification sub-module 206 of the monitoring module 204 to identify the one or more actionable tasks.”; [0028] where the received input (of [0039] ) is from users and the received input defines preferences via input sources, where the input sources include mobile phone or social network (online interactions); [0027] an example of estimation of ([0039]) is estimate airfare actions based on previous user actions (information related to the input, where input is air travel) and user’s preferences (other data); [0023] user actions including transaction;
[0020-0021] where the received input (of [0039] ) is data from a single user, users of an application (at least a population of users), or user groups (similar users) and the data is for a determination of a single user].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES WEBB/Examiner, Art Unit 3624